ROBERT L. BLAND, Judge.
The record of the claim in this case was prepared by the state road commission and filed in this court on February 9, 1944. The claim is in the sum of $10.00. The state road commissioner concurs in it, and the attorney' general approves it as one that, in view of the purpose of the court act, should be paid.
It appears from the record that on October 28, 1943, when she stepped into an open drop inlet on secondary road no. 1, known as the Boggs Run road, in Marshall county, West Virginia, approximately one mile east of the Boggs Run intersection road and route no. 2 at Benwood, and 1000 feet west of the Keller gasoline filling station, and within 200 feet of *287her home, claimant sustained an injury to her right knee and suffered minor skin abrasions of both extremities, on account of which she incurred liability to pay a physician’s bill of $10.00 for professional services rendered. Claimant was walking on the road enroute to her home on Boggs Run. At the point where the accident occurred claimant met an automobile and stepped to the left side of the road and into the open sewer inlet which was filled with leaves, thus obscuring her vision and preventing her from seeing the' danger. This exposed inlet was upon the paved portion of the highway and amounted to a dangerous trap unseen by a passerby.
In view of the concurrence in and approval of the claim as above stated, an award is now made in favor of claimant, Teresa Schmidt, in the sum of ten dollars ($10.00).